Order entered February 28, 1944, reversed on the law and facts, without costs of this appeal to either party, and proceeding dismissed, without costs. Appeal from order entered April 13, 1944, dismissed as academic. Memorandum: On the facts in this case the Commissioner of Welfare has no money in his hands payable to *731the petitioner. While the Commissioner has received $436.32 from the father, he has expended $1,276.73 on the children. All concur. (The first order directs the Commissioner of Social Welfare, as trustee of certain funds, to pay to complainant stipulated amounts from said funds, in a filiation proceeding. The second order denies motion for reargument and for a resettlement.) Present — Taylor, P. J., Dowling, Harris, Larkin and Love, JJ.